     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ALLISON J. CHEUNG, CSBN 244651
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
            E-Mail: allison.cheung@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                            SACRAMENTO DIVISION
12
13                                                     )       Case No.: 2:17-cv-00779-AC
     DAWN ZUCKSWERT,                                   )
14                                                     )       STIPULATION FOR THE AWARD AND
                      Plaintiff,                       )       PAYMENT OF ATTORNEY FEES AND
15                                                     )       EXPENSES PURSUANT TO THE EQUAL
             vs.                                       )       ACCESS TO JUSTICE ACT, 28 U.S.C.
16                                                     )       § 2412(d); [PROPOSED] ORDER
     NANCY A. BERRYHILL,                               )
17   Acting Commissioner of Social Security,           )
                                                       )
18                                                     )
                      Defendant.                       )
19
20
             IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff Dawn Zuckswert be awarded attorney
22
     fees and expenses in the amount of seven thousand and two hundred dollars ($7,200.00) under
23
     the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C.
24
     § 1920. This amount represents compensation for all legal services rendered on behalf of
25
     Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920,
26
     2412(d).
27
28


     Stip. & Prop. Order for EAJA.; 2:17-cv-00779-AC       1
               After the Court issues an order for EAJA fees to Plaintiff Dawn Zuckswert, the
 1
     government will consider the matter of Plaintiff’s assignment of EAJA fees to Robert C.
 2
     Weems. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91
 3
     (2010), the ability to honor the assignment will depend on whether the fees are subject to any
 4
     offset allowed under the United States Department of the Treasury’s Offset Program. After the
 5
     order for EAJA fees is entered, the government will determine whether they are subject to any
 6
     offset.
 7
               Fees shall be made payable to Plaintiff Dawn Zuckswert, but if the Department of the
 8
     Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause
 9
     the payment of fees and expenses to be made directly to Robert C. Weems, pursuant to the
10
     assignment executed by Plaintiff. Any payments made shall be delivered to counsel Robert C.
11
     Weems.
12
               This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
13
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
14
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
15
     from, and bar to, any and all claims that Plaintiff Dawn Zuckswert and/or Robert C. Weems,
16
     including Weems Law Offices may have relating to EAJA attorney fees in connection with this
17
     action.
18
                                                       Respectfully submitted,
19
     Dated: January 18, 2019                           /s/ Robert C. Weems
20                                                     (*as authorized via email on January 18, 2019)
21                                                     ROBERT C. WEEMS
                                                       Attorney for Plaintiff
22
     Dated: January 18, 2019                           MCGREGOR W. SCOTT
23                                                     United States Attorney
24                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
25                                                     Social Security Administration
26                                               By:   /s/ Allison J. Cheung
27                                                     ALLISON J. CHEUNG
                                                       Special Assistant U.S. Attorney
28                                                     Attorneys for Defendant


     Stip. & Prop. Order for EAJA.; 2:17-cv-00779-AC      2
                                                [PROPOSED] ORDER
 1
             Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and
 2
     Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), IT IS ORDERED
 3
     that fees and expenses in the amount of $7,200.00 as authorized by 28 U.S.C. § 2412, and no
 4
     costs under 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 5
 6
     Dated: January 22, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for EAJA.; 2:17-cv-00779-AC   3
